

EXHIBIT 10.19


EXECUTION VERSION





















--------------------------------------------------------------------------------









EMPLOYEE MATTERS AGREEMENT






by and between






ASHLAND GLOBAL HOLDINGS INC.






and






VALVOLINE INC.






Dated as of September 22, 2016









--------------------------------------------------------------------------------














--------------------------------------------------------------------------------

2




TABLE OF CONTENTS
ARTICLE I


Definitions
SECTION
1.01.        Definitions..............................................................................................................................1
SECTION 1.02.        Glossary of Defined
Terms.....................................................................................................8
ARTICLE II
General
SECTION 2.01.        Transferred
Employees...........................................................................................................9
SECTION 2.02.        Employee Liabilities
Generally............................................................................................10
SECTION 2.03.        Employee Benefits
Generally...............................................................................................10
SECTION 2.04.        Non-Termination of Employment or
Benefits......................................................................10
SECTION 2.05.        No Right to Continued
Employment....................................................................................11
SECTION 2.06.        Service
Providers..................................................................................................................11
ARTICLE III
Collective Bargaining Agreements
SECTION 3.01.        Continuity and Performance of
Agreements........................................................................11
ARTICLE IV
Valvoline Plans Generally
SECTION 4.01.        Valvoline Benefit
Plans.......................................................................................................12
SECTION 4.02.        Standalone Valvoline Benefit
Plans....................................................................................12
SECTION 4.03.        Power to Amend......................................
.......................................................................... 12
ARTICLE V
Welfare Plans
SECTION 5.01.        Welfare
Plans.....................................................................................................................13
SECTION 5.02.        Workers’ Compensation
Claims........................................................................................14
ARTICLE VI
Pension Plans
SECTION 6.01.        U.S. Qualified Pension
Plans...........................................................................................15









--------------------------------------------------------------------------------

3


SECTION 6.02.        Excess Benefit and Supplemental Pension Plans;
Establishment
of Valvoline
Plans..........................................................................................................16
SECTION 6.03.        Non-U.S. Pension
Plans.................................................................................................17
SECTION
6.04.        LESOP............................................................................................................................18
ARTICLE VII
401(k) Plans
SECTION 7.01.        Establishment of Valvoline 401(k)
Plan.......................................................................18
SECTION 7.02.        Transfer and Assumption of
Liabilities........................................................................18
SECTION 7.03.        Trust to Trust Transfer of
Assets..................................................................................18
SECTION 7.04.        Stock Fund
Considerations..........................................................................................19
ARTICLE VIII
Equity-Based Incentive Compensation Awards
SECTION 8.01.        Adoption of the Valvoline Equity Incentive
Plan.......................................................20
SECTION 8.02.        Treatment of Outstanding
Awards..............................................................................20
ARTICLE IX
Annual Bonus Awards; Retention; Individual Agreements
SECTION 9.01.        Annual Bonus Awards;
Retention.............................................................................22
SECTION 9.02.        Individual
Agreements..............................................................................................22
ARTICLE X
Deferred Compensation Plans
SECTION 10.01.     Establishment of Valvoline Deferred Compensation
Plans.....................................22
SECTION 10.02.     Participation in Deferred Compensation Plans; Allocation of
Liabilities.................................................................................................................23
SECTION 10.03.     No
Distributions......................................................................................................24
SECTION 10.04.     Limitation of
Liability.............................................................................................24
SECTION 10.05.     No Transfer of Assets Pertaining to Deferred Compensation
Plans........................................................................................................................24
ARTICLE XI
Vacation and Other Paid Time Off
SECTION 11.01.     Vacation and Other Paid Time
Off.........................................................................25


ARTICLE XII
Retiree Medical and Welfare Liabilities
SECTION 12.01.     Assumption of
Liabilities.....................................................................................25





--------------------------------------------------------------------------------

4


ARTICLE XIII
Non-Solicitation
SECTION 13.01.
    Non-Solicitation...............................................................................................25
ARTICLE XIV
Payroll Services
SECTION 14.01.     Payroll
Services..............................................................................................26
ARTICLE XV
Cooperation; Access to Information; Litigation; Confidentiality
SECTION 15.01.
    Cooperation....................................................................................................27
SECTION 15.02.     Access to Information; Litigation;
Confidentiality........................................27
ARTICLE XVI
Reimbursements
SECTION 16.01.      Reimbursements by the Valvoline
Group....................................................27
ARTICLE XVII
Termination
SECTION 17.01.
    Termination.................................................................................................29
SECTION 17.02.     Effect of
Termination..................................................................................29
ARTICLE XVIII
Miscellaneous
SECTION 18.01.     Counterparts; Entire Agreement; Corporate
Power...................................29
SECTION 18.02.     Governing Law;
Jurisdiction.....................................................................29
SECTION 18.03.
    Assignability..............................................................................................30
SECTION 18.04.     Third-Party
Beneficiaries..........................................................................30
SECTION 18.05.
    Notices.......................................................................................................30
SECTION 18.06.
    Severability................................................................................................31
SECTION 18.07.
    Headings....................................................................................................31
SECTION 18.08.     Survival of
Covenants...............................................................................31
SECTION 18.09.     Specific
Performance................................................................................32
SECTION 18.10.
    Amendments.............................................................................................32
SECTION 18.11.
    Interpretation.............................................................................................32


SCHEDULES


SCHEDULE 1.01:     Certain Excluded Excess Benefit and Supplemental Pension
Plans...... S-1
SCHEDULE 3.01:     Collective Bargaining Agreements
........................................................ S-2





--------------------------------------------------------------------------------

5


SCHEDULE 4.01:     New Valvoline
Plans..............................................................................
S-3
SCHEDULE 6.02:     Certain Assumed Excess Benefit and Supplemental Pension
Plans.......S-4
SCHEDULE 6.03:     Treatment of Non-U.S. Pension Plans
.................................................. S-5
SCHEDULE 10.01:     Certain Ashland Global Deferred Compensation
Plans..........................S-6
SCHEDULE 10.02:     Transitioning Directors
.......................................................................... S-7







--------------------------------------------------------------------------------

6




EMPLOYEE MATTERS AGREEMENT, dated as of September 22, 2016, by and between
ASHLAND GLOBAL HOLDINGS INC., a Delaware corporation (“Ashland Global”) and
parent of Ashland LLC, and VALVOLINE INC., a Kentucky corporation (“Valvoline”).


R E C I T A L S


WHEREAS the Parties are entering into the Separation Agreement
(the “Separation Agreement”) concurrently herewith, pursuant to which Ashland
Global intends to effect the Initial Public Offering (as defined below) and the
Distribution
(as defined below); and


WHEREAS the Parties (as defined below) wish to set forth their agreements as to
certain matters regarding employment, compensation and employee benefits and
arrangements with certain non-employee service providers.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement (as defined below), the Parties, intending
to be legally bound, hereby agree as follows:


ARTICLE I


Definitions


SECTION 1.01.    Definitions. For purposes of this Agreement, the following
terms shall have the following meanings. All capitalized terms used but not
defined herein shall have the meanings assigned to them in the Separation
Agreement, unless otherwise indicated.


“Action” shall have the meaning set forth in the Separation Agreement.


“Affiliate” shall have the meaning set forth in the Separation Agreement.


“Agreement” means this Employee Matters Agreement, including the schedules
hereto.


“Ancillary Agreements” shall have the meaning set forth in the Separation
Agreement.


“Ashland Global Benefit Plan” means any Benefit Plan sponsored or maintained by
any member of the Ashland Global Group or to which any member of the Ashland
Global Group is a party.


“Ashland Global Business” shall have the meaning set forth in the Separation
Agreement.






“Ashland Global Common Stock” shall have the meaning set forth in the Separation
Agreement.


“Ashland Global Deferred Compensation Plan” means each nonqualified Ashland
Global Benefit Plan or Individual Agreement that provides employees or non-
employee directors an election to defer compensation, other than the Hercules
Deferred Compensation Plan.


“Ashland Global Employee” means (i) each individual who was employed by a member
of the Ashland Global Group as of immediately following August 1, 2016,
including any such individual who was not





--------------------------------------------------------------------------------

7


actively at work at such time due to a leave of absence (including vacation,
holiday, illness, injury or short-term disability, but excluding leave under the
Ashland Global Group’s long-term disability plan) from which such employee was
permitted to return to active employment in accordance with the Ashland Global
Group’s personnel policies, (ii) each individual who, as of immediately
following August 1, 2016 (A) is on leave under part I of the Ashland Global
Group’s long-term disability plan, (B) was primarily charged to an Ashland cost
center at the time such leave commenced and (C) is reasonably likely to return
to work prior to transitioning to part II of the Ashland Global Group’s
long-term disability plan, as determined by Ashland Global in its sole
discretion, but excluding in the case of this clause (ii) any individual covered
by a collective bargaining set forth on Schedule 3.01, and (iii) each individual
who commenced or commences employment with a member of the Ashland Global Group
any time following August 1, 2016, in each case excluding any Former Ashland
Global Employee, Valvoline Employee or Former Valvoline Employee.


“Ashland Global Equity Awards” means Ashland Global Performance Units, Ashland
Global Restricted Share Units, Ashland Global Restricted Shares and Ashland
Global Stock Appreciation Rights.


“Ashland Global Excess Benefit and Supplemental Pension Plan” means each Ashland
Global Benefit Plan that provides nonqualified excess or supplemental pension
benefits, other than those set forth on Schedule 1.01.


“Ashland Global General Employee Liabilities” means all actual or potential
employee-related Liabilities (i) that are incurred on or after August 1, 2016 in
respect of or relating to any Ashland Global Employee or (ii) that are incurred
prior to August 1, 2016 and are not covered by clause (ii) of the definition of
Valvoline General Employee Liabilities.


“Ashland Global Group” shall have the meaning set forth in the Separation
Agreement.


“Ashland Global Liabilities” shall have the meaning set forth in the Separation
Agreement.


“Ashland Global Performance Unit” means each award of performance units payable
in whole or in part in shares of Ashland Global Common Stock, or the value of
which is determined with reference to the value of shares of Ashland Global
Common Stock, whether granted pursuant to an equity-based incentive compensation
plan or otherwise.


“Ashland Global Restricted Share Unit” means each award of restricted share
units or restricted share equivalents payable in whole or in part in shares of
Ashland Global Common Stock, or the value of which is determined with reference
to the value of shares of Ashland Global Common Stock, whether granted pursuant
to an equity-based incentive compensation plan or otherwise. For the avoidance
of doubt, deferred compensation balances denominated or hypothetically invested
in shares of Ashland Global Common Stock shall be treated in accordance with
Article X and shall not be considered “Ashland Global Restricted Share Units”
for purposes of this Agreement.


“Ashland Global Restricted Share” means each award of restricted shares of
Ashland Global Common Stock, whether granted pursuant to an equity-based
incentive compensation plan or otherwise.


“Ashland Global Stock Appreciation Right” means each award of stock appreciation
rights payable in whole or in part in shares of Ashland Global Common Stock, or
the value of which is determined with reference to the value of shares of
Ashland Global Common Stock, whether granted pursuant to an equity-based
incentive compensation plan or otherwise.


“Ashland Hercules Pension Plan” means the Ashland Hercules Pension Plan. For the
avoidance of doubt, each reference to the Ashland Hercules Pension Plan in this
Agreement shall refer to such plan prior to or after it has been assumed by a
member of the Valvoline Group in accordance with Section 6.01(a), as the context
requires.





--------------------------------------------------------------------------------

8




“Ashland Hercules Pension Plan Trust” means the trust (or the relevant portion
of a master trust) or other funding vehicle that has been established to fund
the Ashland Hercules Pension Plan. For the avoidance of doubt, each reference to
the Ashland Hercules Pension Plan Trust in this Agreement shall refer to such
trust or other funding vehicle prior to or after it has been assumed by a member
of the Valvoline Group in accordance with Section 6.01(a), as the context
requires.


“Benefit Plan” means any plan, program, policy, agreement, arrangement or
understanding that is an employment, consulting, deferred compensation,
executive compensation, incentive bonus or other bonus, employee pension, profit
sharing, savings, retirement, supplemental retirement, stock option, stock
purchase, stock appreciation right, restricted stock, restricted stock unit,
performance unit, deferred stock unit or other equity-based compensation,
severance pay, retention, change in control, salary continuation, life
insurance, death benefit, health, hospitalization, workers’ compensation,
welfare benefits, perquisites, sick leave, vacation pay, disability or accident
insurance or other employee benefit plan, program, agreement or arrangement,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA),
whether or not subject to ERISA.




“Benefit Plan Transfer Date” means, with respect to an applicable Valvoline
Benefit Plan, the date set forth opposite such Valvoline Benefit Plan in
Schedule 4.01, or such other date prior to the Distribution Date as determined
by Ashland Global in its sole discretion.


“CHPP” means the Pension Plan for Hourly Employees of Ashland Chemical.


“CHPP Transfer Interest Amount” means an interest increment on the absolute
value of the Section 414(l) Increment for the period from the Pension Spin-Off
Date until the CHPP True-Up Transfer Date at a rate equal to the select interest
rate that the Pension Benefit Guaranty Corporation publishes as of the Pension
Spin-Off Date for the purpose of determining the present value of annuities in
involuntary and distress terminations of single-employer plans, as described in
29 CFR 4044.


“CHPP Trust” means the trust or other funding vehicle that has been established
to fund the CHPP.


“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, and any similar applicable Laws.


“Code” shall have the meaning set forth in the Separation Agreement.


“Distribution” shall have the meaning set forth in the Separation Agreement.


“Distribution Date” shall have the meaning set forth in the Separation
Agreement.


“Employment Taxes” means all fees, taxes, social insurance payments or similar
contributions to a fund of a Governmental Authority with respect to wages or
other compensation.


“Equity Award Exchange Ratio” means the ratio that will be determined by the
board of directors of Ashland Global (or the appropriate committee thereof), in
its sole discretion, in a manner designed to preserve the aggregate value of the
applicable outstanding equity awards.


“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.


“Final CHPP Transfer Amount” means the sum of:





--------------------------------------------------------------------------------

9




(A)the Section 414(l) Increment,


(B)plus the CHPP Transfer Interest Amount, if the Section 414(l) Increment is a
positive number, or less the CHPP Transfer Interest Amount, if the Section
414(l) Increment is a negative number,
(C)less the amount of any benefit payments that are made from the Ashland
Hercules Pension Plan to Hopewell Pension Plan Participants in respect of the
Transferred to CHPP Accrued Benefits between the Pension Spin-Off Date and the
CHPP True-Up Transfer Date, if any.


“Former Ashland Global Employee” means each former employee whose employment
terminated prior to August 1, 2016 and who is not a Former Valvoline Employee.


“Former Valvoline Employee” means each former employee whose employment
terminated prior to August 1, 2016 and who, as of immediately prior to such
individual’s termination of employment, was employed by a member of the
Valvoline Group, was primarily engaged in the conduct of any terminated,
divested or discontinued business or operations of the Valvoline Business or was
a U.S. employee primarily engaged in the conduct of any other terminated,
divested or discontinued business or operations of the Ashland Global Group
(other than the Valvoline Business or any terminated, divested or discontinued
businesses or operations of the Valvoline Business).


“Governmental Authority” shall have the meaning set forth in the Separation
Agreement.


“Hercules Rabbi Trusts” means the Hercules Incorporated Amended and Restated
Compensation Benefits Grantor Trust Agreement for Management Employees and the
Hercules Incorporated Amended and Restated Compensation Benefits Grantor Trust
Agreement for Nonemployee Directors.


“Hopewell Pension Plan Participant” means each individual who participates in or
has an accrued benefit under the Ashland Hercules Pension Plan who is an active
employee covered by the Hopewell collective bargaining agreement as of the
Pension Spin-Off Date.


“Individual Agreement” means an individual employment contract or other similar
agreement that specifically pertains to any Valvoline Employee, Former Valvoline
Employee, Ashland Global Employee or Former Ashland Global Employee.


“Information” shall have the meaning set forth in the Separation Agreement.


“Initial Public Offering” shall have the meaning set forth in the Separation
Agreement.


“Joint Development Agreement” means the Workday Joint Implementation Agreement
dated as of the date of this Agreement between Ashland Global and Valvoline and
the Supplemental IT Transition Services Agreement dated as of the date of this
Agreement between Ashland Global and Valvoline.


“Law” shall have the meaning set forth in the Separation Agreement.


“LESOP” means the Ashland Inc. Leveraged Employee Stock Ownership Plan.


“LESOP Trust” means the trust or other funding vehicle that has been established
to fund the LESOP.











--------------------------------------------------------------------------------

10


“Liabilities” shall have the meaning set forth in the Separation Agreement. For
the avoidance of doubt, for purposes of this Agreement, “Liabilities” shall
include the employer-paid portion of any Employment Taxes.
“Party” means either party hereto, and “Parties” means both parties hereto.


“Person” shall have the meaning set forth in the Separation Agreement.


“Proportionate Share Factor” shall have the meaning set forth in the TMA.


“RTSA” shall have the meaning set forth in the Separation Agreement.


“Section 414(l) Amount” means the amount required to be transferred
from the Ashland Hercules Pension Plan Trust to the CHPP Trust in respect of the
Transferred to CHPP Accrued Benefits pursuant to Section 414(l) of the Code and
Treasury Regulation Section 1.414(l)-1(n)(2) or, if the requirements thereof
cannot be satisfied, in accordance with the applicable requirements of ERISA and
the Code as determined by Ashland Global in its sole discretion, in each case
using actuarial assumptions and methodology deemed reasonable by the
administrator of the Ashland Hercules Pension Plan in its sole discretion (for
the avoidance of doubt, such actuarial assumptions and methodology may, but need
not, include the safe harbor assumptions specified in Section 414(l) of the
Code), subject to any requirements under the Code and ERISA.


“Section 414(l) Increment” means (i) the Section 414(l) Amount, as recalculated
by the Actuary following the Pension Spin-Off Date, less (ii) the Initial CHPP
Transfer Amount.


“Service Provider” means any individual who provided or is providing services
for a member of the Valvoline Group or a member of the Ashland Global Group,
whether as a consultant, an independent contractor or other similar role (other
than as an employee), including, for the avoidance of doubt, any non-employee
member of the board of directors of Ashland Global or the board of directors of
Valvoline.


“Specified Performance Factor” means:


(i)in the case of Ashland Global Performance Units granted with respect to the
three-year vesting period ending September 30, 2017, the actual level of
achievement of all relevant performance goals as of immediately prior to the
Distribution, as determined by the board of directors of Ashland Global (or the
appropriate committee thereof) in its sole discretion prior to the Distribution;
and


(ii)in the case of Ashland Global Performance Units granted with respect to the
three-year vesting period ending September 30, 2018 and any Ashland Global
Performance Units granted following the date hereof, the actual level of
achievement of all relevant performance goals as of the conclusion of the
applicable performance period, as determined by the board of directors of
Ashland Global (or the appropriate committee thereof) in its sole discretion as
soon as practicable following the conclusion of the applicable performance
period, in accordance with the terms of the applicable award agreement.


“Subsidiary” shall have the meaning set forth in the Separation Agreement.


“taxes” shall have the meaning set forth in the TMA.


“Taxing Authority” shall have the meaning set forth in the TMA.


“TMA” shall have the meaning set forth in the Separation Agreement.


“Transition Services Employee” means each individual who spends or spent 50% or
more of his





--------------------------------------------------------------------------------

11


or her work time engaged in providing services pursuant to one or more of the
TSA, the RTSA or a Joint Development Agreement, collectively, in each case as
determined by Ashland Global in its sole discretion.


“TSA” shall have the meaning set forth in the Separation Agreement.


“Valvoline Benefit Plan” means any Benefit Plan sponsored or maintained
by any member of the Valvoline Group or to which any member of the Valvoline
Group is a party.


“Valvoline Business” shall have the meaning set forth in the Separation
Agreement.


“Valvoline Common Stock” shall have the meaning set forth in the Separation
Agreement.


“Valvoline Employee” means (i) each individual who was employed by a member of
the Valvoline Group as of immediately following August 1, 2016, including any
such individual who was not actively at work at such time due to a leave of
absence (including vacation, holiday, illness, injury or short-term disability,
but excluding leave under the Ashland Global Group’s long-term disability plan)
from which such employee was permitted to return to active employment in
accordance with the Valvoline Group’s personnel policies, (ii) each individual
who, as of immediately following August 1, 2016, is on leave under part I or
part II of the Ashland Global Group’s long-term disability plan, other than any
individual described in clause (ii) of the definition of Ashland Global
Employee, and (iii) each individual who commenced or commences employment with a
member of the Valvoline Group any time following August 1, 2016, in each case
excluding any Former Valvoline Employee, Ashland Global Employee or Former
Ashland Global Employee.


“Valvoline General Employee Liabilities” means all actual or potential
employee-related Liabilities (i) that are incurred on or after August 1, 2016 in
respect of or relating to any Valvoline Employee or (ii) that are incurred prior
to August 1, 2016 and are Valvoline Legacy Claims.


“Valvoline Group” shall have the meaning set forth in the Separation Agreement.


“Valvoline Legacy Claims” shall have the meaning set forth in the Separation
Agreement.


“Valvoline Liabilities” shall have the meaning set forth in the Separation
Agreement.


“Welfare Plan” means any Benefit Plan that provides life insurance, health care,
dental care, accidental death and dismemberment insurance, disability benefits
or other group welfare or fringe benefits.


SECTION 1.02.    Glossary of Defined Terms. The following terms shall have the
meanings set forth in the Sections set forth below:


Definition                                        Section
Actuary                                        6.01(c)(i)
Ashland Global                                    Preamble
Ashland Global 401(k) Plan                                7.01
Ashland Global Deferred Compensation Plans                        10.01
Ashland Global Excess Benefit and Supplemental Pension Plans            6.02(a)
Ashland Global Pension Plans                            6.01(a)
Ashland Global Welfare Plan                                5.01(b)
Ashland Global Workers’ Compensation Plan                        5.02
CHPP True-Up Transfer Date                                6.01(c)(ii)
Continuing Valvoline Employee                            8.02
Excess Benefit Plan Assumption Date                            6.02(a)





--------------------------------------------------------------------------------

12


Initial CHPP Transfer Amount                            6.01(c)(i)
New Valvoline Plans                                    4.01(a)
Pension Spin-Off Date                                6.01(b)
Separation Agreement                                Recitals
Transferred Employee                                2.01


Definition                                        Section
Transferred to CHPP Accrued Benefits                        6.01(b)
Transitioning Director                                10.02
Valvoline                                        Preamble
Valvoline 401(k) Plans                                7.01(a)
Valvoline Deferred Compensation Plans                        10.01
Valvoline Equity Plan                                    8.01
Valvoline Excess Benefit and Supplemental Pension Plans                6.02(a)
Valvoline Pension Plans                                6.01(a)
Valvoline Welfare Plans                                Schedule 4.01
Valvoline Workers’ Compensation Plan                        5.02
Workers’ Compensation Event                            5.02
ARTICLE II
General
SECTION 2.01.    Transferred Employees. Following the date hereof the Parties
may jointly agree to, or to cause their Subsidiaries to, transfer the employment
of one or more individuals from a member of the Ashland Global Group to a member
of the Valvoline Group, or from a member of the Valvoline Group to a member of
the Ashland Global Group, as applicable, in each case in connection with the
transactions contemplated by this Agreement, the Separation Agreement and the
Ancillary Agreements (each such individual, a “Transferred Employee”). Except as
otherwise expressly provided in this Agreement, effective as of the date the
employment of a Transferred Employee is transferred in accordance with the
immediately preceding sentence, or such other date as may otherwise be agreed in
writing by the Parties, the members of the Valvoline Group or the members of the
Ashland Global Group, as applicable, shall assume all Liabilities outstanding as
of the date of such transfer of the type or nature that would have been assumed
by such members of the Valvoline Group or members of the Ashland Global Group,
as applicable, had such Transferred Employee transferred to and been employed by
a member of the Valvoline Group or a member of the Ashland Global Group, as
applicable, as of August 1, 2016, except that Liabilities under any Benefit Plan
shall be determined as of the date such Transferred Employee transferred
employment. Without limiting the foregoing, the Parties shall cooperate to
determine whether each Transition Services Employee shall be employed by a
member of the Valvoline Group or a member of the Ashland Global Group or
terminated following the expiration of the TSA, RTSA or applicable Joint
Development Agreement, the early termination of the subpart of the TSA, RTSA or
Joint Development Agreement pursuant to which such Transition Services Employee
provides or provided services, or such other time as the Parties may mutually
agree in writing. For the avoidance of doubt, the foregoing provisions shall not
apply to an individual employed by or previously employed by a member of the
Valvoline Group who commences employment with a member of the Ashland Global
Group, or an individual employed by or previously employed by a member of
Ashland Global Group who commences employment with a member of the Valvoline
Group, in each case in the ordinary course of business following the date hereof
and not in connection with the transactions contemplated by this Agreement, the
Separation Agreement and the Ancillary Agreements.


SECTION 2.02.    Employee Liabilities Generally. Except as otherwise expressly
provided in this Agreement, (a) effective as of August 1, 2016, a member of the
Valvoline Group has assumed or retained Liability for paying, performing,
fulfilling and discharging in accordance with their respective terms all
Valvoline General Employee Liabilities and shall be obligated to reimburse the
members of the Ashland Global Group in





--------------------------------------------------------------------------------

13


accordance with Section 16.01 with respect thereto, and (b) a member of the
Ashland Global Group hereby assumes or retains Liability for paying, performing,
fulfilling and discharging in accordance with their respective terms all Ashland
Global General Employee Liabilities.


SECTION 2.03.    Employee Benefits Generally. Except as otherwise expressly
provided in this Agreement or as otherwise required by applicable Law and
subject to the reimbursement obligations of the members of the Valvoline Group
pursuant to Section 16.01, each Valvoline Employee or Former Valvoline Employee
who is eligible to participate in any Ashland Global Benefit Plan shall
participate in such Ashland Global Benefit Plan following the date hereof and
through the applicable Benefit Plan Transfer Date on the terms and conditions
applicable thereto in effect from time to time.


SECTION 2.04.    Non-Termination of Employment or Benefits.
(a)Except as otherwise required by applicable Law or the express terms of any
Individual Agreement, neither this Agreement, the Separation Agreement nor any
Ancillary Agreement shall be construed to create any right, or to accelerate any
entitlement, to any compensation or benefit on the part of any Valvoline
Employee, Former Valvoline Employee, Ashland Global Employee or Former Ashland
Global Employee. Without limiting the generality of the foregoing, except as
otherwise required by applicable Law or the express terms of any Individual
Agreement, neither the Initial Public Offering, the Distribution nor the
transfers of employment contemplated by Section 2.01 shall cause any individual
to be deemed to have incurred a termination of employment or to have created any
entitlement to any severance payments or benefits or the commencement of any
other benefits under any Ashland Global Benefit Plan, any Valvoline Benefit Plan
or any Individual Agreement; provided, however, that:


(i)in the event the Parties do not mutually agree in writing pursuant to Section
2.01 that a Transition Services Employee shall be employed by a member of either
of the Valvoline Group or the Ashland Global Group following the expiration of
the TSA, RTSA or applicable Joint Development Agreement, or the early
termination of the subpart of the TSA, RTSA or Joint Development Agreement
pursuant to which such Transition Services Employee provides or provided
services, or such other time as the Parties may mutually agree in writing, as
applicable, and the employment of such Transition Services Employee is
terminated as a result, any severance or other Liabilities associated with such
termination of employment shall be divided equally between the Parties; and


(ii)in the event such transactions or such transfers (other than those described
in the immediately preceding clause (i)) result in severance or other separation
payments or benefits to any individual, such Liabilities shall be allocated
among the Parties in accordance with their Proportionate Share Factors.


SECTION 2.05.    No Right to Continued Employment. Nothing contained in this
Agreement shall confer any right to continued employment on any Valvoline
Employee or Ashland Global Employee. Except as otherwise expressly provided in
this Agreement, this Agreement shall not limit the ability of any member of the
Valvoline Group or any member of the Ashland Global Group to change the
position, compensation or benefits of any of its employees for
performance-related, business or any other reasons or require any such entity to
continue the employment of any such employee for any period of time; provided,
however, that in the event of any such termination of employment or modification
of the terms and conditions of employment (other than those described in clause
(i) of Section 2.04(a)), any associated Liabilities shall be Valvoline
Liabilities if undertaken by a member of the Valvoline Group with respect to
Valvoline Employees and shall be Ashland Global Liabilities if undertaken by a
member of the Ashland Global Group with respect to Ashland Global Employees.


SECTION 2.06.    Service Providers. Except as provided in Article X with respect
to deferred compensation benefits provided to non-employee members of the board
of directors of Ashland Global or the board of directors of Valvoline or as
otherwise expressly provided in this Agreement, the provisions of this Agreement
shall not apply to any Service Providers, and all actual or potential
Liabilities relating to services





--------------------------------------------------------------------------------

14


provided by Service Providers to any member of the Ashland Global Group or any
member of the Valvoline Group, including (a) Liabilities relating to the
misclassification of any individual as a Service Provider and not as an
employee, (b) Liabilities for taxes (including Employment Taxes), (c) accounts
payable owed to any Service Provider and (d) any claims made by any Service
Provider with respect to benefits under any Benefit Plan, shall be allocated
among the members of the Valvoline Group and the members of the Ashland Global
Group in accordance with the cost center (other than a shared cost center) to
which such Service Provider’s services are or were charged and/or the method of
allocating the costs and expenses of such services (other than any such costs
and expenses that are or were charged to a shared cost center) as in effect as
of the date hereof (or as of the date of the termination of such Service
Provider’s services, if earlier).


ARTICLE III


Collective Bargaining Agreements


SECTION 3.01.    Continuity and Performance of Agreements. From and after the
date hereof, any unions, works councils or similar organizations representing
the Valvoline Employees shall continue to represent those employees for purposes
of collective bargaining with any member of the Valvoline Group, and the members
of the Valvoline Group shall comply with the terms of, and assume all
Liabilities of the Ashland Global Group with respect to, each works council,
collective bargaining or other




labor union agreement that covers one or more Valvoline Employees, including
those set forth on Schedule 3.01, in each case as in effect as of the date
hereof, and shall comply with all applicable Laws with respect thereto, until
such time as the Valvoline Group negotiates a new works council, collective
bargaining or other labor union agreement.


ARTICLE IV


Valvoline Plans Generally


SECTION 4.01.    Valvoline Benefit Plans. (a) Establishment of Certain Valvoline
Benefit Plans. Effective as of no later than the applicable Benefit Plan
Transfer Date, a member of the Valvoline Group shall establish or shall cause to
be established the Benefit Plans set forth in Schedule 4.01 (the “New Valvoline
Plans”). A member of the Valvoline Group shall be the sole plan sponsor of, and
from and after the date of adoption thereof, shall have the sole responsibility
and liability for, each New Valvoline Plan. The members of the Valvoline Group
shall cease to be participating members in each corresponding Ashland Global
Benefit Plan as of the applicable Benefit Plan Transfer Date.


(b)    Service and Other Factors Determining Benefits. Each New Valvoline Plan
shall provide that all service, all compensation and all other factors affecting
benefit determinations that were recognized under the corresponding Ashland
Global Benefit Plan for Valvoline Employees and Former Valvoline Employees who
participate in such New Valvoline Plan shall be fully recognized and credited
and shall be taken into account under such New Valvoline Plan to the same extent
as though arising thereunder; provided that, in the case of any such individuals
who become employed by a member of the Valvoline Group following a break in
employment, such recognition and credit shall be subject to any applicable
policies of the members of Valvoline Group regarding non-continuous employment,
to the extent permitted by applicable Law. Notwithstanding the foregoing, in no
event shall such crediting of service or any other action taken pursuant to this
Section 4.01 result in the duplication of benefits for any Valvoline Employee or
Former Valvoline Employee. All beneficiary designations made by Valvoline
Employees and Former Valvoline Employees under the corresponding Ashland Global
Benefit Plan shall be transferred to and shall be in full force and effect under
the applicable New Valvoline Plan until such beneficiary designations are
replaced or revoked by the applicable Valvoline Employee or Former Valvoline
Employee.





--------------------------------------------------------------------------------

15




SECTION 4.02.    Standalone Valvoline Benefit Plans. To the extent that any
member of the Valvoline Group maintains any Benefit Plans as of the date hereof
that are separate and distinct from the Ashland Global Benefit Plans, such
member of the Valvoline Group shall continue to maintain, operate and contribute
to such separate Benefit Plans immediately following the date hereof in
accordance with their terms, and all Liabilities relating to, arising out of or
resulting from such separate Benefit Plans shall be Valvoline Liabilities.


SECTION 4.03.    Power to Amend. Subject to the Parties’ compliance with the
remaining terms of this Agreement, nothing in this Agreement shall prevent any




member of the Valvoline Group or any member of the Ashland Global Group from
amending, merging, modifying, terminating, eliminating, reducing or otherwise
altering in any respect any Valvoline Benefit Plan or Ashland Benefit Plan, any
benefit under any Valvoline Benefit Plan or Ashland Benefit Plan or any trust,
insurance policy or funding vehicle related to any Valvoline Benefit Plan or
Ashland Benefit Plan, as applicable.


ARTICLE V


Welfare Plans


SECTION 5.01.    Welfare Plans. (a) Comparable Benefits. Effective as of no
later than each applicable Benefit Plan Transfer Date, a member of the Valvoline
Group shall establish or cause to be established the Valvoline Welfare Plans for
the benefit of the Valvoline Employees and Former Valvoline Employees, as
applicable.
Subject to the Valvoline Group’s compliance with the remaining terms of this
Agreement, the members of the Valvoline Group shall retain the right to modify,
alter, amend or terminate the terms of any Valvoline Welfare Plan to the same
extent that a member of the Ashland Global Group had such rights under the
corresponding Ashland Global Welfare Plan.


(b)    Participation in Valvoline Welfare Plans. Effective as of each applicable
Benefit Plan Transfer Date, each Valvoline Employee shall become covered under
the applicable Valvoline Welfare Plan and shall cease to be covered under the
Welfare Plan maintained by a member of the Ashland Global Group to which such
Valvoline Welfare Plan most closely corresponds (such applicable plan, the
applicable “Ashland Global Welfare Plan”). Valvoline shall cause the Valvoline
Welfare Plans to
(i)waive all limitations as to preexisting conditions, exclusions, service
conditions and waiting period limitations and any evidence of insurability
requirements applicable to any Valvoline Employees, other than such limitations,
exclusions, conditions and requirements that were in effect with respect to such
Valvoline Employees as of the applicable Benefit Plan Transfer Date, in each
case under the corresponding Ashland Global Welfare Plan and subject to any
applicable policies of the Valvoline Group regarding credit to employees who
service or employment has not been continuous, and
(ii)honor any deductibles, out-of-pocket maximums and co-payments incurred by
the Valvoline Employees under the corresponding Ashland Global Welfare Plan in
satisfying the applicable deductibles, out-of-pocket maximums or co-payments
under such Valvoline Welfare Plans for the plan year in which the applicable
Benefit Plan Transfer Date occurs.


(c)    Claims Arising Prior to and Following Benefit Plan Transfer Date. Subject
to the reimbursement obligations of the members of the Valvoline Group pursuant
to Section 16.01, (i) the members of the Ashland Global Group shall retain
responsibility in accordance with the Ashland Global Welfare Plans for all
reimbursement claims (such as health and dental care claims) for expenses
incurred by, for all non-reimbursement claims (such as life insurance claims)
incurred by and for providing continued health care coverage under COBRA with
respect to Valvoline Employees and Former Valvoline Employees (and their
dependents and beneficiaries)







--------------------------------------------------------------------------------

16




under such plans prior to each applicable Benefit Plan Transfer Date and (ii)
the members of the Valvoline Group shall retain responsibility in accordance
with the Valvoline Welfare Plans for all reimbursement claims (such as health
and dental care claims) for expenses incurred by, for all non-reimbursement
claims (such as life insurance claims) incurred by and for providing continued
health care coverage under COBRA with respect to Valvoline Employees and Former
Valvoline Employees (and their dependents and beneficiaries) under such plans on
or following each applicable Benefit Plan Transfer Date. For purposes of this
Section 5.01(c), a benefit claim shall be deemed to be incurred as follows: (1)
health, dental, vision and prescription drug benefits (including in respect of
hospital confinement), upon provision of such services, materials or supplies
and
(2) life, accidental death and dismemberment and business travel accident
insurance benefits, upon the death, cessation of employment or other event
giving rise to such benefits.


    (d)    No Transfer of Assets Pertaining to Welfare Plans. Except as
otherwise described in Section 16.01, nothing in this Agreement shall require
any member of the Ashland Global Group or any Ashland Global Welfare Plan to
transfer assets or reserves with respect to the Ashland Global Welfare Plans to
any member of the Valvoline Group or any Valvoline Welfare Plan.


SECTION 5.02.    Workers’ Compensation Claims. Effective as of August 1, 2016, a
member of the Valvoline Group has assumed liability for the Valvoline Legacy
Claims (to the extent related to work-related injury or illness (including
workers’ compensation claims, disability or other insurance providing medical
care and/or compensation to injured workers)) and shall be obligated to
reimburse the members of the Ashland Global Group in accordance with Section
16.01 with respect thereto.
Subject to the reimbursement obligations of the members of the Valvoline Group
pursuant to Section 16.01, in the case of any workers’ compensation claim of any
Valvoline Employee or Former Valvoline Employee who participates in a workers’
compensation plan of a member of the Ashland Global Group (an “Ashland Global
Workers’ Compensation Plan”), such claim shall be covered (a) under such Ashland
Global Workers’ Compensation Plan if the event, injury, illness or condition
giving rise to such workers’ compensation claim (the applicable “Workers’
Compensation Event”) occurred prior to the applicable Benefit Plan Transfer Date
and (b) under a workers’ compensation plan of a member of the Valvoline Group (a
“Valvoline Workers’ Compensation Plan”) if the applicable Workers’ Compensation
Event occurred on or following the applicable Benefit Plan Transfer Date.
Subject to the reimbursement obligations of the members of the Valvoline Group
pursuant to Section 16.01, if the applicable Workers’ Compensation Event occurs
over a period both preceding and following the applicable Benefit Plan Transfer
Date, the claim shall be covered jointly under the Ashland Global Workers’
Compensation Plan and the Valvoline Workers’ Compensation Plan and shall be
equitably apportioned between them based upon the relative periods of time that
the Workers’ Compensation Event transpired preceding and following the
applicable Benefit Plan Transfer Date.




ARTICLE VI


Pension Plans


SECTION 6.01.    U.S. Qualified Pension Plans. (a) (i) Assumption of Ashland
Global Pension Plans. Effective as of August 1, 2016, a member of the Valvoline
Group has assumed liability for the Ashland Hercules Pension Plan, and
thereafter shall be obligated to reimburse the members of the Ashland Global
Group in accordance with Section 16.01 with respect to any contributions with
respect to such plan and any plan-related expenses that are not payable by the
Ashland Hercules Pension Plan Trust, in each case that become payable on or
after August 1, 2016. Effective as of a date prior to the date hereof, a member
of the Valvoline Group assumed and became the sponsor of each of the Ashland
Hercules Pension Plan and the Ashland Hercules Pension Plan Trust, and
thereafter any required contributions with respect to the Ashland Hercules
Pension Plan and any plan-related expenses that are not payable by the Ashland
Hercules Pension Plan Trust shall be made by the Valvoline Group. The Parties
hereby agree that any required contributions with respect to the Ashland
Hercules Pension Plan and any plan-related expenses that are not payable by the
Ashland Hercules Pension Plan





--------------------------------------------------------------------------------

17


Trust, in each case that became payable prior to August 1, 2016 and had not been
satisfied as of August 1, 2016, shall be Ashland Global Liabilities.


(ii)    Effective as of immediately following the assumption of the sponsorship
of the Ashland Hercules Pension Plan as described in the immediately preceding
paragraph, (1) Valvoline has and shall cause the Ashland Hercules Pension Plan
and the Ashland Hercules Pension Plan Trust to make any benefit payments
required thereunder in respect of the benefits accrued or deemed accrued under
the Ashland Hercules Pension Plan as of the date of such assumption and
thereafter and (2) the members of the Ashland Global Group shall have no further
obligations to provide the participants in the Ashland Hercules Pension Plan
with benefits accrued or deemed accrued thereunder prior to, on or after the
date of such assumption. Notwithstanding anything in this Agreement to the
contrary, in the event that any Action results in a Liability relating to the
operation of the Ashland Hercules Pension Plan prior to the assumption of the
sponsorship of such plan as described in the immediately preceding paragraph,
such Liability shall be allocated among the Parties in accordance with their
Proportionate Share Factors; provided that, in the event such Action results in
a requirement to provide pension benefits to a plan participant (or his or her
dependents or beneficiaries), such benefits shall be paid from the Ashland
Hercules Pension Plan Trust, rather than allocated among the Parties as
described in this sentence.


(b)    Spin-Off of Certain Pension Liabilities. As of a date prior to the date
here of (such date, the “Pension Spin-Off Date”), (i) each Hopewell Pension Plan
Participant ceased to participate in or accrue additional benefits under the
Ashland Hercules Pension Plan and became a participant in the CHPP, (ii) the
CHPP assumed and became responsible for the benefits accrued or deemed accrued
under the Ashland Hercules Pension Plan as of the Pension Spin-Off Date in
respect of the Hopewell Pension Plan Participants (such benefits, the
“Transferred to CHPP Accrued Benefits”), (iii) Ashland Global has and shall
cause the CHPP to make any required benefit payments in respect of the
Transferred to CHPP Accrued Benefits and (iv) none of the members of the
Valvoline Group, the Ashland Hercules Pension Plan nor the Ashland Hercules
Pension Plan Trust shall have any obligation to provide the Hopewell Pension
Plan Participants with benefits accrued or deemed accrued under the Ashland
Hercules Pension Plan prior to, on or after the Pension Spin-Off Date.


(c)    Asset Transfers. (i) Effective on or around the Pension Spin-Off Date,
assets, in such form as the administrator of the Ashland Hercules Pension Plan
determined in its sole discretion, in an amount (the “Initial CHPP Transfer
Amount”) equal to the product of (1) a reasonable estimate of the Section 414(l)
Amount and (2) 0.80, as determined by an enrolled actuary selected by Ashland
Global in its sole discretion (the “Actuary”), were transferred from the Ashland
Hercules Pension Plan Trust to the CHPP Trust.


(ii)    As soon as practicable following the Pension Spin-Off Date, the Parties
shall cause an additional transfer of assets in such form as the administrator
of the Ashland Hercules Pension Plan shall determine in its sole discretion, (1)
from the Ashland Hercules Pension Plan Trust to the CHPP Trust in an amount
equal to the Final CHPP Transfer Amount, if the Final CHPP Transfer Amount is a
positive number, or (2) from the CHPP Trust to the Ashland Hercules Pension Plan
Trust in an amount equal to the Final CHPP Transfer Amount, if the Final CHPP
Transfer Amount is a negative number (the date of such transfer, the “CHPP
True-Up Transfer Date”).


(d)    Filings. The Parties shall cooperate in making all appropriate filings
required under the Code and ERISA in connection with the transfers described in
this Section 6.01.


SECTION 6.02.    Excess Benefit and Supplemental Pension Plans; Establishment of
Valvoline Plans. (a) Effective as of August 1, 2016, a member of the Valvoline
Group has assumed liability for each Ashland Global Excess Benefit and
Supplemental Pension Plan, including those set forth on Schedule 6.02, and shall
be obligated to reimburse the members of the Ashland Global Group in accordance
with Section 16.01 with respect to any required payments under the Ashland
Global Excess Benefit and Supplemental Pension Plans made after August 1, 2016
(whether relating to Valvoline Employees, Former Valvoline Employees, Ashland
Global Employees or Former Ashland Global Employees and regardless of when
accrued,





--------------------------------------------------------------------------------

18


earned or vested), including with respect to any Liabilities that became payable
prior to, and have not been satisfied as of, August 1, 2016. Effective as of a
date prior to the date hereof (the “Excess Benefit Plan Assumption Date”), a
member of the Valvoline Group assumed and became the sponsor of the Ashland
Global Excess Benefit and Supplemental Pension Plans (such plans, collectively,
following such assumption, the “Valvoline Excess Benefit and Supplemental
Pension Plans”). The Parties may mutually agree in writing that, for a period
following the Excess Benefit Plan Assumption Date to be agreed by the Parties, a
member of Ashland Global Group shall continue to process the payments (but not
otherwise assume any Liability for such payments) under the Valvoline Excess
Benefit and Supplemental Pension Plan on behalf of the applicable member of the
Valvoline Group. From and after the Excess Benefit Plan Assumption Date, the
members of the Valvoline Group shall be liable for all benefits accrued or
deemed accrued under the Valvoline Excess Benefit and Supplemental Pension Plans
as of the Excess Benefit Plan Assumption Date (whether relating to Valvoline
Employees, Former Valvoline Employees, Ashland Global Employees or Former
Ashland Global Employees and regardless of when accrued, earned or vested) and
thereafter, and for all other Liabilities relating to the Valvoline Excess
Benefit and Supplemental Pension Plans, including any obligations relating to
the reporting of taxes and remitting the amounts of any such taxes required to
be withheld (including any Employment Taxes) to the appropriate Governmental
Authority in connection with any payments to participants in such plan. All
distributions from the Valvoline Excess Benefit and Supplemental Pension Plans,
to the extent applicable, shall be administered in a manner consistent with the
provisions of Section 409A of the Code and the regulations promulgated
thereunder. Except as required to comply with Section 409A of the Code, the
members of the Valvoline Group shall not have any obligation to allow
participants in the Valvoline Excess Benefit and Supplemental Pension Plans to
accrue additional benefits under such plans from and after the Excess Benefit
Plan Assumption Date.


(b)    No Distributions. The Parties acknowledge that none of the transactions
contemplated by this Agreement shall trigger a payment or distribution of
compensation under the Ashland Global Excess Benefit and Supplemental Pension
Plans (or the Valvoline Excess Benefit and Supplemental Plans) for any
participant therein and, consequently, the payment or distribution of any
compensation to which any such participant is entitled under such plan shall
occur upon such participant’s separation from service from Valvoline or its
Subsidiaries or Ashland Global or its Subsidiaries, as applicable, or at such
other time as provided pursuant to the terms of the Valvoline Excess Benefit and
Supplemental Pension Plans.


(c)    Limitation of Liability. In no event shall any member of the Ashland
Global Group have any responsibility for any failure of the Ashland Global
Excess Benefit and Supplemental Pension Plans (or the Valvoline Excess Benefit
and Supplemental Pension Plans) to be administered in accordance with their
terms and applicable Law, including any failure to properly administer the
accounts of the participants therein and their respective beneficiaries.


(d)    No Transfer of Assets Pertaining to Excess Benefit Plan. Except as
otherwise described in Section 16.01, nothing in this Agreement shall require
any member of the Ashland Global Group to transfer assets or reserves with
respect to the Ashland Global Excess Benefit and Supplemental Pension Plans to
any member of the Valvoline Group; provided that the Parties hereby acknowledge
that prior to the date hereof a member of the Valvoline Group assumed and became
the sponsor of the Hercules Rabbi Trusts.


SECTION 6.03.    Non-U.S. Pension Plans. The Parties agree to comply with the
provisions of Schedule 6.03.




SECTION 6.04.    LESOP. Effective as of a date prior to the date hereof, a
member of the Valvoline Group assumed and became the sponsor of the LESOP and
the LESOP Trust and thereafter any required contributions with respect to the
LESOP (whether relating to Valvoline Employees, Former Valvoline Employees,
Ashland Global Employees or Former Ashland Global Employees) and any
plan-related expenses that are not payable by the LESOP Trust shall be made by a
member of the Valvoline Group. At a time and in a manner to be determined by
Ashland Global in its sole discretion, the LESOP shall be merged with and into a





--------------------------------------------------------------------------------

19


Valvoline 401(k) Plan. The treatment of the LESOP offset accounts in connection
with such merger and the treatment of any Ashland Global Common Stock in the
LESOP prior to the Distribution shall be determined by Ashland Global in its
sole discretion.


ARTICLE VII


401(k) Plans


SECTION 7.01.    Establishment of Valvoline 401(k) Plan. Effective as of no
later than the applicable Benefit Plan Transfer Date, Valvoline shall establish
or cause to be established one or more defined contribution plans and trusts for
the benefit of the Valvoline Employees (collectively, the “Valvoline 401(k)
Plans”). Each Valvoline 401(k) Plan shall have terms substantially similar in
all material respects to the Ashland Global 401(k) plan to which it most closely
corresponds (the applicable “Ashland Global 401(k) Plan”), except as otherwise
determined by Ashland Global in its sole discretion. The members of the
Valvoline Group shall be responsible for taking or causing to be taken all
necessary, reasonable and appropriate actions to establish, maintain and
administer the Valvoline 401(k) Plans so that they qualify under Section 401(a)
of the Code and the related trusts thereunder are exempted from Federal income
taxation under Section 501(a)(1) of the Code. For the avoidance of doubt,
nothing in this Agreement shall be construed to require Valvoline to maintain
any investment option which the fiduciaries of the Valvoline 401(k) Plan deem to
be imprudent or inappropriate for the Valvoline 401(k) Plan or which cannot be
maintained without commercially unreasonable cost or administrative burden for
the Valvoline 401(k) Plan and its administrator.


SECTION 7.02.    Transfer and Assumption of Liabilities. Subject to the transfer
of assets described in Section 7.03 effective as of the applicable Benefit Plan
Transfer Date, Valvoline and the Valvoline 401(k) Plans shall assume and be
solely responsible for all Liabilities under the corresponding Ashland 401(k)
Plan for or relating to Valvoline Employees. The members of the Valvoline Group
shall be responsible for all ongoing rights of or relating to Valvoline
Employees for future participation (including the right to make contributions
through payroll deductions) in the Valvoline 401(k) Plans. The Ashland Global
401(k) Plans shall retain and be solely responsible for all Liabilities under
the Ashland Global 401(k) Plans relating to Ashland Employees, Former Ashland
Employees and Former Valvoline Employees.


SECTION 7.03.    Trust to Trust Transfer of Assets. Effective as of each
applicable Benefit Plan Transfer Date, Ashland Global shall cause the account
balances (including any outstanding loan balances) in the applicable Ashland
Global 401(k) Plan attributable to Valvoline Employees to be transferred in cash
and in-kind (including participant loans) to the applicable Valvoline 401(k)
Plan, and Valvoline shall cause the Valvoline 401(k) Plans to accept such
transfer of accounts and underlying assets. Such transfer shall be conducted in
accordance with Section 414(l) of the Code, Treasury Regulation Section
1.414(l)-1 and Section 208 of ERISA. Without limiting the generality of the
foregoing, the fiduciaries of the Valvoline 401(k) Plans and the Ashland Global
401(k) Plans shall cooperate in good faith to effect the transfers contemplated
by this Section 7.03 in an efficient and effective manner and in the best
interests of participants and beneficiaries, including determining whether and
to what extent any investments held under the Ashland Global 401(k) Plans (other
than participant loans) shall be liquidated prior to the date of such transfer
in order to enable the value of such investments to be transferred to the
Valvoline 401(k) Plans in cash or cash equivalents.


SECTION 7.04.    Stock Fund Considerations. (a) To the extent that Valvoline
Employees hold shares of Ashland Global Common Stock under the Valvoline 401(k)
Plans, such shares will be deposited in a stock fund under the applicable
Valvoline 401(k) Plan, subject to such limitations (including the ability to
dispose of such shares of Ashland Global Common Stock in accordance with the
terms of the Valvoline 401(k) Plans), or the removal of such stock fund, in each
case, as determined solely by Valvoline or the applicable fiduciary of the
Valvoline 401(k) Plan. Following the Distribution, Valvoline Employees shall not
be permitted to acquire shares of Ashland Global Common Stock in any stock fund
under the Valvoline 401(k) Plans, except for the shares of Ashland Global Common
Stock held at the time of the Distribution.







--------------------------------------------------------------------------------

20


(b)    To the extent that Ashland Employees, Former Ashland Employees or Former
Valvoline Employees receive shares of Valvoline Common Stock in connection with
the Distribution with respect to Ashland Global Common Stock held under the
Ashland Global 401(k) Plan, such shares will be deposited in the Ashland Global
401(k) Plan, subject to such limitations (including the ability to dispose of
such shares of Valvoline Common Stock in accordance with the terms of the
Ashland Global 401(k) Plans), or the removal of such fund, in each case, as
determined solely by Ashland Global or the applicable fiduciary of the Ashland
Global 401(k) Plan. Following the Distribution, Ashland Employees, Former
Ashland Employees and Former Valvoline Employees shall not be permitted to
acquire shares of Valvoline Common Stock fund under the Ashland Global 401(k)
Plan, except for the shares of Valvoline Common Stock acquired in connection
with the Distribution.


(c)    Ashland Global and Valvoline shall assume sole responsibility for
ensuring that their respective 401(k) plans are maintained in compliance with
applicable laws (including the fiduciary requirements under ERISA) with respect
to holding shares of their respective common stock and common stock of the other
Party.




ARTICLE VIII


Equity-Based Incentive Compensation Awards


SECTION 8.01.    Adoption of the Valvoline Equity Incentive Plan.
Effective as of no later than the Initial Public Offering, Valvoline shall
establish or cause to be established an equity-based incentive compensation plan
(the “Valvoline Equity Plan”) for purposes of awarding certain Valvoline
non-employee directors, officers and employees equity-based incentive
compensation on the terms and conditions set forth therein; provided that
Valvoline shall not grant any equity-based incentive compensation awards
pursuant to the Valvoline Equity Plan or otherwise prior to the Distribution
without Ashland Global’s prior written consent.


SECTION 8.02.    Treatment of Outstanding Awards. The Parties shall use
commercially reasonable efforts to take all actions necessary or appropriate so
that the Ashland Global Restricted Share Units, Ashland Global Restricted Shares
and Ashland Global Performance Units held by Valvoline Employees who remain
employed by a member of the Valvoline Group as of immediately following the
Distribution (each a, “Continuing Valvoline Employee”), and the Ashland Global
Stock Appreciation Rights held by Valvoline Employees (whether or not they are
Continuing Valvoline Employees), shall be treated as follows, in lieu of the
receipt of any shares of Valvoline Common Stock with respect to such Ashland
Global Equity Awards in connection with the Distribution; provided that the
provisions of this Section 8.02 shall be effected in a manner that complies with
applicable law:


(a)Initial Public Offering. No adjustments shall be made to any Ashland Global
Equity Awards in connection with the execution of this Agreement or the Initial
Public Offering.


(b)Stock Appreciation Rights. Effective as of immediately prior to the
Distribution, each award of Ashland Global Stock Appreciation Rights held by a
Valvoline Employee (whether or not the Valvoline Employee is a continuing
Valvoline Employee) that is outstanding and unexercised as of immediately prior
to the Distribution, whether vested or unvested, shall be assumed by Valvoline
and converted into an award of stock appreciation rights with respect to a
number of shares of Valvoline Common Stock equal to the product of (i) the
number of shares of Ashland Global Common Stock subject to such award of Ashland
Global Stock Appreciation Rights as of immediately prior to the Distribution
multiplied by (ii) the Equity Award Exchange Ratio, rounded down to the nearest
whole share, at a base price per share equal to the quotient of (A) the base
price per share of such award of Ashland Global Stock Appreciation Rights as of
immediately prior to the Distribution divided by (B) the Equity Award Exchange
Ratio, rounded up to the nearest whole cent, and otherwise on the same terms and
conditions as were applicable to such award of Ashland Global Stock Appreciation
Rights as of immediately





--------------------------------------------------------------------------------

21


prior to the Distribution.


(c)Restricted Share Units. Effective as of immediately prior to the
Distribution, each award of Ashland Global Restricted Share Units held by a
Continuing




Valvoline Employee that is outstanding as of immediately prior to the
Distribution shall be assumed by Valvoline and converted into an award of
restricted share units with respect to a number of shares of Valvoline Common
Stock equal to the product of (i) the number of shares of Ashland Global Common
Stock subject to such award of Ashland Global Restricted Share Units as of
immediately prior to the Distribution multiplied by
(ii) the Equity Award Exchange Ratio, rounded to the nearest whole share, and
otherwise on the same terms and conditions as were applicable to such award of
Ashland Global Restricted Share Units as of immediately prior to the
Distribution.


(d)Restricted Shares. Effective as of immediately prior to the Distribution,
each award of Ashland Global Restricted Shares held by a Continuing Valvoline
Employee that is outstanding as of immediately prior to the Distribution shall
be assumed by Valvoline and converted into an award of a number of restricted
shares of Valvoline Common Stock equal to the product of (i) the number of
shares of Ashland Global Common Stock subject to such award of Ashland Global
Restricted Shares as of immediately prior to the Distribution multiplied by (ii)
the Equity Award Exchange Ratio, rounded to the nearest whole share, and
otherwise on the same terms and conditions as were applicable to such award of
Ashland Global Restricted Shares as of immediately prior to the Distribution.


(e)Performance Units. Effective as of immediately prior to the Distribution,
each award of Ashland Global Performance Units held by a Continuing Valvoline
Employee that is outstanding as of immediately prior to the Distribution shall
be assumed by Valvoline and converted into an award of restricted share units
with respect to a number of shares of Valvoline Common Stock equal to the
product of (i) the number of shares of Ashland Global Common Stock subject to
such award of Ashland Global Performance Units as of immediately prior to the
Distribution, determined based on the applicable Specified Performance Factor,
multiplied by (ii) the Equity Award Exchange Ratio, rounded to the nearest whole
share, and otherwise on the same terms and conditions as were applicable to such
award of Ashland Global Performance Units as of immediately prior to the
Distribution (except that such award of restricted share units as so converted
shall not be subject to any performance goals and the vesting of such award
shall be based solely on the continued service of the holder thereof, subject to
any terms and conditions relating to accelerated vesting upon a termination of
the holder’s employment; provided that any terms and conditions regarding
accelerated or continued vesting in connection with the holder’s retirement
shall no longer apply following the Distribution).


(f)Compliance with Applicable Law. The Parties shall take such additional or
alternative actions as deemed necessary or advisable by Ashland Global in its
sole discretion in order to effectuate the foregoing provisions of this Article
VIII in compliance with securities and tax Laws and other legal requirements
associated with equity-based incentive compensation awards or in order to avoid
adverse legal, accounting or tax consequences for the members of the Ashland
Global Group, the members of the Valvoline Group or any award holders.




ARTICLE IX


Annual Bonus Awards; Retention; Individual Agreements


SECTION 9.01.    Annual Bonus Awards; Retention. The members of the Valvoline
Group shall be responsible for the payment of any annual bonus awards to any
Valvoline Employee or Former Valvoline Employee with respect to the fiscal year
ending September 30, 2016 and each fiscal year thereafter, in each case pursuant
to the applicable annual bonus award program established for the Valvoline
Business for such





--------------------------------------------------------------------------------

22


fiscal year. Valvoline shall be responsible for the payment of any retention
bonus awards to each eligible Valvoline Employee and Former Valvoline Employee,
whether pursuant to plans, agreements or arrangements sponsored or maintained by
a member of the Ashland Global Group or a member of the Valvoline Group.


SECTION 9.02.    Individual Agreements. Effective as of a date prior to the date
hereof, a member of the Valvoline Group has assumed liability for each
Individual Agreement in which any Valvoline Employee or Former Valvoline
Employee, on the one hand, and any member of the Ashland Group, on the other
hand, are parties, and thereafter shall be obligated to reimburse the members of
the Ashland Group in accordance with Section 16.01 with respect thereto. Without
limiting the generality of the foregoing, in the event that a change in control
of Ashland Global shall occur following the date hereof and prior to the
Distribution Date which would activate the protection afforded under the change
in control agreements to which Ashland Global is a party, the members of the
Valvoline Group shall be responsible for the payment of any compensation and
benefits that become payable under the terms of any such agreement to any
Valvoline Employee who is a party to any such agreement; provided that any
compensation or benefits payable by a member of the Ashland Global Group or
payable in the form of Ashland Global Common Stock shall be subject to the
reimbursement obligations of the members of the Valvoline Group pursuant to
Section 16.01.


ARTICLE X


Deferred Compensation Plans


SECTION 10.01.    Establishment of Valvoline Deferred Compensation Plans.
Effective as of August 1, 2016, a member of the Valvoline Group has assumed
liability under each Ashland Global Deferred Compensation Plan, including those
set forth on Schedule 10.01, for, and shall be obligated to reimburse the
members of the Ashland Global Group in accordance with Section 16.01 with
respect to, any required payments made to any non-employee member of the board
of directors of Valvoline or any Valvoline Employee under the Ashland Global
Deferred Compensation Plans after August 1, 2016, including with respect to any
Liabilities that became payable prior to, and have not been satisfied as of,
August 1, 2016. Effective as of no later than the Initial Public Offering,
Valvoline shall establish or cause to be established nonqualified deferred
compensation plans for the benefit of eligible Valvoline Employees and Valvoline
non-employee directors (the “Valvoline Deferred Compensation Plans”). The terms
of the Valvoline Deferred Compensation Plans shall be substantially similar to
the terms of the Ashland Global Deferred Compensation Plans, except that (a) the
plan sponsor and plan administrator of the Valvoline Deferred Compensation Plans
shall be a member of the Valvoline Group and (b) the Valvoline Deferred
Compensation Plans for the benefit of Valvoline Employees shall not permit new
deferrals of any compensation earned in calendar year 2016 (and, for the
avoidance of doubt, existing deferrals shall remain in effect unless expressly
provided otherwise).


SECTION 10.02.    Participation in Deferred Compensation Plans; Allocation of
Liabilities. (a) Except as required to comply with Section 409A of the Code, (i)
the non-employee members of the board of directors of Valvoline shall be
permitted to participate in the applicable Valvoline Deferred Compensation Plan
as of the Initial Public Offering with respect to compensation earned for their
service on the board of directors of Valvoline; provided that, in the case of
any non-employee member of the board of directors of Valvoline who is set forth
on Schedule 10.02 (each, a “Transitioning Director”), compensation earned for
his or her service on the board of directors of Valvoline for the calendar year
in which the Initial Public Offering occurs shall be subject to such director’s
existing election to defer (or not to defer) his or her compensation earned for
service on the board of directors of Ashland Global for such calendar year, (ii)
each Transitioning Director shall be permitted to continue to participate in the
applicable Ashland Global Deferred Compensation Plan with respect to
compensation earned for his or her service on the board of directors of Ashland
Global in accordance with such director’s existing election to defer (or not to
defer) and (iii) all balances to the credit of the Transitioning Directors under
the applicable Ashland Global Deferred Compensation Plan shall be credited to
the account of such individual under the applicable Valvoline Deferred
Compensation Plan effective as of the Distribution.
Valvoline and the applicable Valvoline Deferred Compensation Plan shall assume
and be solely responsible for all Liabilities under the applicable Ashland
Global Deferred Compensation Plan for or relating to the





--------------------------------------------------------------------------------

23


Transitioning Directors as of the Distribution, including all obligations
relating to the reporting of taxes and remitting the amounts of any such taxes
required to be withheld (including any Employment Taxes) to the appropriate
Governmental Authority. All elections made by such individual under the
applicable Ashland Global Deferred Compensation Plan with respect to such
balances shall remain in effect under the applicable Valvoline Deferred
Compensation Plan with respect to such balances, unless and until such elections
are changed in accordance with Section 409A of the Code and the terms of the
applicable Valvoline Deferred Compensation Plan. Any such balances that are
denominated or hypothetically invested in shares of Ashland Global Common Stock
as of immediately prior to the Distribution shall become denominated or
hypothetically invested in shares of Valvoline Common Stock, as adjusted to
preserve the value of such balance in accordance with the methodology described
in Section 8.02(c).


(b)    Except as required to comply with Section 409A of the Code and subject to
the reimbursement obligations of the members of the Valvoline Group pursuant to
Section 16.01, (i) eligible Valvoline Employees shall be permitted to continue
to participate in each applicable Ashland Global Deferred Compensation Plan with
respect to compensation earned in the calendar year in which the Initial Public
Offering occurs, and all existing elections made by such individual under the
applicable Ashland Global Deferred Compensation Plan with respect to such
calendar year shall remain in effect during the portion of such calendar year
that follows the Initial Public Offering, (ii) eligible Valvoline Employees
shall be permitted to participate in the applicable Valvoline Deferred
Compensation Plan with respect to the compensation earned in the calendar year
following the calendar year in which the Initial Public Offering occurs and
calendar years thereafter and (iii) all balances to the credit of the Valvoline
Employees under the applicable Ashland Global Deferred Compensation Plan shall
be credited to the accounts of such individuals under the applicable Valvoline
Deferred Compensation Plan as of January 1, 2017. Valvoline and the applicable
Valvoline Deferred Compensation Plan shall assume and be solely responsible for
all Liabilities under the applicable Ashland Global Deferred Compensation Plan
for or relating to such Valvoline Employees as of January 1, 2017, including all
obligations relating to the reporting of taxes and remitting the amounts of any
such taxes required to be withheld (including any Employment Taxes) to the
appropriate Governmental Authority. All elections made by each such plan
participants under the applicable Ashland Global Deferred Compensation Plan with
respect to such balances shall remain in effect under the applicable Valvoline
Deferred Compensation Plan with respect to such balances, unless and until such
elections are changed in accordance with Section 409A of the Code and the terms
of the applicable Valvoline Deferred Compensation Plan. Any such balances that
are denominated or hypothetically invested in shares of Ashland Global Common
Stock as of immediately prior to January 1, 2017 that remain so denominated or
invested as of the Distribution shall become denominated or hypothetically
invested in shares of Valvoline Common Stock effective as of the Distribution,
as adjusted to preserve the value of such balances in accordance with the
methodology described in Section 8.02(c).


SECTION 10.03.    No Distributions. The Parties acknowledge that none of the
transactions contemplated by this Agreement shall trigger a payment or
distribution of compensation under the Ashland Global Deferred Compensation
Plans or Valvoline Deferred Compensation Plans for any Valvoline Employees or
Valvoline non-employee directors and, consequently, the payment or distribution
of any compensation to which any such employee or non-employee director is
entitled under such plans will occur upon such employee’s or such non-employee
director’s separation from service from Valvoline or its Subsidiaries, as
applicable, or at such other time as provided pursuant to the terms of the
applicable plan.


SECTION 10.04.    Limitation of Liability. In no event shall the members of the
Ashland Global Group have any responsibility for any failure of the Ashland
Global Deferred Compensation Plans or the Valvoline Deferred Compensation Plans
to be administered in accordance with their terms and applicable Law, including
any failure to properly administer the accounts of Valvoline Employees and
Valvoline non-employee directors and their respective beneficiaries in such
Valvoline Deferred Compensation Plans.













--------------------------------------------------------------------------------

24


SECTION 10.05.    No Transfer of Assets Pertaining to Deferred Compensation
Plans. Except as otherwise described in Section 16.01, nothing in this Agreement
shall require any member of the Ashland Global Group or the Ashland Global
Deferred Compensation Plans to transfer assets or reserves with respect to the
Ashland Global Deferred Compensation Plans to any member of the Valvoline Group
or the Valvoline Deferred Compensation Plans; provided that the Parties hereby
acknowledge that prior to the date hereof a member of the Valvoline Group
assumed and became the sponsor of the Hercules Rabbi Trusts.


ARTICLE XI


Vacation and Other Paid Time Off


SECTION 11.01.    Vacation and Other Paid Time Off. Effective as of August 1,
2016, a member of the Valvoline Group has assumed Liability for vacation and
other paid time off benefits accrued or earned (but not yet taken) by the
Valvoline Employees as of August 1, 2016 or accrued or earned by Valvoline
Employees thereafter, and shall be obligated to reimburse the members of the
Ashland Global Group in accordance with Section 16.01 with respect to required
payments to the Valvoline Employees in lieu of such vacation or other paid time
off benefits pursuant to applicable Law or any applicable works council,
collective bargaining or other labor union agreement.


ARTICLE XII


Retiree Medical and Welfare Liabilities


SECTION 12.01.    Assumption of Liabilities. Effective as of
August 1, 2016, a member of the Valvoline Group (a) has assumed Liability for
all post- employment retiree medical, dental and life insurance benefits in the
United States (whether relating to Valvoline Employees, Former Valvoline
Employees, Ashland Global Employees or Former Ashland Global Employees and
regardless of when accrued, earned or vested), including any such Liabilities
arising under the Ashland Inc. Medical Plan; provided, however, that Valvoline
has not assumed, and the members of the Ashland Global Group shall retain, any
such Liabilities relating to (i) the Hercules Incorporated Executive Survivor
Benefit Plans (Plan I and Plan II) and (ii) post-employment retiree medical,
dental and life insurance benefits associated with any collective bargaining
agreements other than those set forth on Schedule 3.01, and (b) shall be
obligated to reimburse the members of the Ashland Group in accordance with
Section 16.01 with respect to required payments of any such Liabilities so
assumed by such member of the Valvoline Group, including any Liabilities that
became payable prior to, and have not been satisfied as of, August 1, 2016.


ARTICLE XIII


Non-Solicitation


SECTION 13.01.    Non-Solicitation. (a) During the period commencing on the
Distribution Date and concluding on the one-year anniversary thereof, Ashland
Global agrees that neither it nor any member of the Ashland Global Group shall,
without Valvoline’s prior written consent, directly or indirectly (including
through a representative of a member of the Ashland Global Group) solicit for
employment or to provide services (whether as a director, officer, employee,
consultant or temporary employee) any person who is at such time, or who at any
time during the three-month period prior to such time had been, employed by or
providing services to a member of the Valvoline Group (whether as a director,
officer, employee, consultant or temporary employee), except that this Section
13.01(a) shall not preclude any member of the Ashland Global Group or any other
person from entering into discussions with or soliciting any person (i) who
responds to any public advertisement or general solicitation; provided that the
soliciting party did not instruct such agency to target such person
specifically, (ii) who initiates discussions with the soliciting party regarding
such employment on his or her own initiative and without direct solicitation by
the soliciting party or its





--------------------------------------------------------------------------------

25


representatives, or (iii) at any time after the date of such person’s
termination of employment or services by a member of the Valvoline Group without
cause.


(b)    During the period commencing on the Distribution Date and concluding on
the one-year anniversary thereof, Valvoline agrees that neither it nor any
member of the Valvoline Group shall, without Ashland Global’s prior written
consent, directly or indirectly (including through a representative of a member
of the Valvoline Group) solicit for employment or to provide services (whether
as a director, officer, employee, consultant or temporary employee) any person
who is at such time, or who at any time during the three-month period prior to
such time had been, employed by or providing services to a member of the Ashland
Global Group, except that this Section 13.01(b) shall not preclude any member of
the Valvoline Group or any other person from entering into discussions with or
soliciting any person (i) who responds to any public advertisement or general
solicitation; provided that the soliciting party did not instruct such agency to
target such person specifically, (ii) who initiates discussions with the
soliciting party regarding such employment on his or her own initiative and
without direct solicitation by the soliciting party or its representatives or
(iii) at any time after the date of such person’s termination of employment or
services by a member of the Ashland Global Group without cause.


ARTICLE XIV


Payroll Services


SECTION 14.01.    Payroll Services. Subject to the obligations of the Parties as
set forth in the TSA or RTSA, as applicable, as of no later than the Initial
Public Offering, (a) the members of the Valvoline Group shall be solely
responsible for providing payroll services (including for any payroll period
already in progress) to the Valvoline Employees and Former Valvoline Employees
and for any Liabilities with respect to garnishments of the salary and wages
thereof and (b) the members of the Ashland Global Group shall be solely
responsible for providing payroll services (including for any payroll period
already in progress) to the Ashland Global Employees and Former Ashland Global
Employees and for any Liabilities with respect to garnishments of the salary and
wages thereof. Notwithstanding the foregoing, the Parties shall cooperate to
provide such payroll services to Former Valvoline Employees.




ARTICLE XV


Cooperation; Access to Information; Litigation; Confidentiality


SECTION 15.01.    Cooperation. Following the date of this Agreement, the Parties
shall, and shall cause their respective Subsidiaries to, use commercially
reasonable efforts to cooperate with respect to any employee compensation or
benefits matters that either Party reasonably determines require the cooperation
of the other Party in order to accomplish the objectives of this Agreement;
provided that Ashland Global shall determine in its sole discretion which (if
any) tax or securities filings, rulings or other actions to pursue prior to the
Distribution regarding the treatment of Ashland Global Equity Awards in
connection with the Distribution; provided, further, that any Liabilities that
may be incurred as a result of the Parties taking or failing to take any such
actions shall be Valvoline Liabilities if related to Valvoline Employees or
Former Valvoline Employees and shall be Ashland Global Liabilities if related to
Ashland Global Employees or Former Ashland Global Employees. Without limiting
the generality of the preceding sentence, (a) the Parties shall cooperate in
connection with any audits of any Benefit Plan with respect to which such Party
may have Information, (b) the Parties shall cooperate in connection with any
audits of their respective payroll services (whether by a Governmental Authority
in the U.S. or otherwise) in connection with the services provided by one Party
to the other Party, (c) the Parties shall cooperate in connection with
administering the Ashland Global Benefit Plans, Valvoline Benefit Plans, Ashland
Global Welfare Plans and Valvoline Welfare Plans and (d) Ashland Global and
Valvoline shall cooperate in good faith in connection with the notification and
consultation with works councils, labor unions and other employee
representatives of employees of the Ashland Global Group and the Valvoline





--------------------------------------------------------------------------------

26


Group. The obligations of the Ashland Global Group and the Valvoline Group to
cooperate pursuant to this Section 15.01 shall remain in effect until the later
of (i) the date all audits of all Benefit Plans with respect to which a Party
may have Information have been completed or (ii) the date the applicable statute
of limitations with respect to such audits has expired.


SECTION 15.02.    Access to Information; Litigation; Confidentiality. Article
VII of the Separation Agreement is hereby incorporated into this Agreement
mutatis mutandi.


ARTICLE XVI


Reimbursements


SECTION 16.01.    Reimbursements by the Valvoline Group.
(a)Promptly following the last business day of each calendar month ending
following the date hereof, Ashland Global shall provide Valvoline with one or
more invoices, in each case including reasonable substantiating documentation,
that set forth the aggregate costs, if any, incurred by any member of the
Ashland Global Group during such month (or, in the case of the first calendar
month ending after the date hereof, the aggregate costs incurred by any member
of the Ashland Global Group on or following August 1, 2016) relating to
compensation and benefits provided to the Valvoline Employees and Former
Valvoline Employees, including:


(i)as a result of participation in the Ashland Global Benefit Plans or pursuant
to an Individual Agreement (including any change in control agreement described
in Section 12.01), including any 401(k) employer-matching contributions and
401(k) profit-sharing contributions in an Ashland Global 401(k) Plan;


(ii)in respect of reimbursement and non-reimbursement claims incurred under the
Ashland Global Welfare Plans and continued health care coverage under COBRA; and


(iii)relating to the coverage of a workers’ compensation claim under the Ashland
Global Workers’ Compensation Plan (or, in the case of any Workers’ Compensation
Event that occurs over a period both preceding and following the applicable
Benefit Plan Transfer Date, the coverage of the portion of such claim relating
to the time that the applicable Workers’ Compensation Event transpired prior to
the applicable Benefit Plan Transfer Date (in which case the remainder of such
claim shall be covered under a Valvoline Workers’ Compensation Plan, as
described in Section 5.03, and shall not be subject to reimbursement under this
Section 16.01));


as well as any costs of other obligations or Liabilities that a member of the
Ashland Global Group elects to, or is compelled to, pay or otherwise satisfy
that are or that pursuant to this Agreement have become the responsibility of
the members of the Valvoline Group, in each case including any such Liabilities
that became payable prior to, but have not been satisfied as of, August 1, 2016.


(b)The costs incurred by the members of the Ashland Global Group with respect to
compensation paid to Valvoline Employees and Former Valvoline Employees in the
form of Ashland Global Common Stock (whether pursuant to an Ashland Global
Equity Award, an Ashland Global Deferred Compensation Plan or an Individual
Agreement) shall be determined based on the closing stock price of Ashland
Global Common Stock on the New York Stock Exchange Composite Tape on the date of
such payment. Any reimbursement made pursuant to this Section 16.01(b) shall be
treated by the Parties for all tax purposes as purchase price or partial
purchase price for such shares of Ashland Global Common Stock.


(c)The costs described in clauses (ii) and (iii) of Section 16.01(a) shall be
determined based on a fixed percentage of the total costs incurred under the
applicable plan with respect to such period, determined in a manner that is
consistent with the Parties’ practices for allocating such costs among the
Ashland Global Business and the Valvoline Business as of the date hereof;
provided that such percentage shall equal





--------------------------------------------------------------------------------

27


100% in the case of the Valvoline Instant Oil Change hourly welfare benefit
plans.




(d)Within 20 business days following the receipt by Valvoline of each such
invoice, Valvoline shall pay Ashland Global an amount in cash equal to the
aggregate amounts set forth thereon. In no event shall any member of the
Valvoline Group be required to reimburse any member of the Ashland Global Group
for any costs
(i) that are charged directly to the members of the Valvoline Group in the
ordinary course of business consistent with past practice, (ii) with respect to
any Ashland Global Liabilities or (iii) for which the Ashland Global Group is
reimbursed in respect of a payment provided under an Ashland Global Benefit Plan
to the extent such reimbursement reduces the assets in a Hercules Rabbi Trust.


(e)All invoices provided pursuant to this Article XVIII shall be denominated in
U.S. dollars.


(f)For the avoidance of doubt, no reimbursement made pursuant to this Section
16.01 shall be treated by the Parties for tax purposes as a distribution from
Valvoline to Ashland Global immediately prior to the Distribution or as
consideration for any property contributed to a member of the Valvoline Group in
connection with the transactions contemplated by this Agreement, the Separation
Agreement and the Ancillary Agreements.


ARTICLE XVII


Termination


SECTION 17.01. Termination. This Agreement may be terminated by Ashland Global
at any time, in its sole discretion, prior to the Separation (as defined in the
Separation Agreement); provided that this Agreement shall automatically
terminate upon the termination of the Separation Agreement in accordance with
its terms.


SECTION 17.02.    Effect of Termination. In the event of any termination of this
Agreement in accordance with Section 17.01, none of the Parties (or any of their
directors or officers) shall have any Liability or further obligation to any
other Party under this Agreement.


ARTICLE XVIII


Miscellaneous


SECTION 18.01. Counterparts; Entire Agreement; Corporate Power.
This Agreement may be executed in one or more counterparts, all of which
counterparts shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each Party and
delivered to the other Party. This Agreement may be executed by facsimile or PDF
signature and a facsimile or PDF signature shall constitute an original for all
purposes.


SECTION 18.02. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of New York, regardless
of the Laws that might otherwise govern under applicable principles of conflicts
of Laws thereof. Each Party irrevocably consents to the exclusive jurisdiction,
forum and venue of the Commercial Division of the Supreme Court of the State of
New York, New York County and the United States District Court for the Southern
District of New York over any and all claims, disputes, controversies or
disagreements between the Parties or any of their respective Subsidiaries,
Affiliates, successors and assigns under or related to this Agreement or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby or thereby.





--------------------------------------------------------------------------------

28




SECTION 18.03. Assignability. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by either Party without the prior written
consent of the other Party. Any purported assignment without such consent shall
be void. Subject to the preceding sentences, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns.
Notwithstanding the foregoing, either Party may assign this Agreement without
consent in connection with (a) a merger transaction in which such Party is not
the surviving entity and the surviving entity acquires or assumes all or
substantially all of such Party’s assets, or (b) the sale of all or
substantially all of such Party’s assets; provided, however, that the assignee
expressly assumes in writing all of the obligations of the assigning Party under
this Agreement, and the assigning Party provides written notice and evidence of
such assignment and assumption to the non-assigning Party. No assignment
permitted by this Section 18.03 shall release the assigning Party from liability
for the full performance of its obligations under this Agreement.


SECTION 18.04. Third-Party Beneficiaries. Except for the indemnification rights
under the Separation Agreement of any Ashland Global Indemnitee or Valvoline
Indemnitee (as such terms are defined in the Separation Agreement) in their
respective capacities as such, (a) the provisions of this Agreement are solely
for the benefit of the Parties hereto and are not intended to confer upon any
Person (including any Valvoline Employee, Former Valvoline Employee, Ashland
Global Employee or Former Ashland Global Employee, or any beneficiary or
dependent thereof) except the Parties hereto any rights or remedies hereunder
and (b) there are no third-party beneficiaries of this Agreement and this
Agreement shall not provide any third person (including any Valvoline Employee,
Former Valvoline Employee, Ashland Global Employee or Former Ashland Global
Employee, or any beneficiary or dependent thereof) with any remedy, claim,
liability, reimbursement, cause of action or other right in excess of those
existing without reference to this Agreement and (c) nothing contained in this
Agreement shall be treated as an amendment to any Valvoline Benefit Plan or
Ashland Global Benefit Plan or prevent the members of the Valvoline Group or the
members of the Ashland Global Group from amending or terminating any Benefit
Plans.


SECTION 18.05. Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when
(a) delivered in person, (b) on the date received, if sent by a nationally
recognized delivery or courier service, or (c) upon the earlier of confirmed
receipt or the fifth business day following the date of mailing if sent by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to Ashland Global, to:


ASHLAND GLOBAL HOLDINGS INC.
50 E. RiverCenter Blvd. Covington, KY 41011 Attn: Peter J. Ganz
e-mail: PGanz@ashland.com
with a copy to:
Cravath, Swaine & Moore LLP Worldwide Plaza
825 Eighth Avenue New York, NY 10019
Attn: Susan Webster and Thomas E. Dunn
e-mail: swebster@cravath.com, tdunn@cravath.com
Facsimile: (212) 474-3700













--------------------------------------------------------------------------------

29




If to Valvoline, to:


VALVOLINE INC.
3499 Blazer Parkway
Lexington, KY 40509
Attn: Julie M. O’Daniel
e-mail: JMODaniel@valvoline.com
Either Party may, by notice to the other Party, change the address to which such
notices are to be given.


SECTION 18.06. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.


SECTION 18.07. Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.


SECTION 18.08. Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants in this Agreement and the liabilities for the breach of
any obligations in this Agreement shall survive the Initial Public Offering and
the Distribution, as applicable, and shall remain in full force and effect.




SECTION 18.09. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the affected Party shall have the right to specific performance and
injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at Law or in equity, and all
such rights and remedies shall be cumulative. The other Party shall not oppose
the granting of such relief on the basis that money damages are an adequate
remedy. The Parties agree that the remedies at Law for any breach or threatened
breach hereof, including monetary damages, are inadequate compensation for any
loss and that any defense in any action for specific performance that a remedy
at Law would be adequate is waived. Any requirements for the securing or posting
of any bond with such remedy are waived.


SECTION 18.10. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.


SECTION 18.11. Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires. The terms “hereof”, “herein” and
“herewith” and words of similar import, unless otherwise stated, shall be
construed to refer to this Agreement as a whole (including all of the schedules
hereto) and not to any particular provision of this Agreement. Article, Section
or Schedule references are to the articles, sections and schedules of or to this
Agreement unless otherwise specified. Any capitalized terms used in any Schedule
to this Agreement but not otherwise defined therein shall have the meaning as
defined in this Agreement. Any reference herein to this Agreement, unless
otherwise stated, shall be construed to refer to this Agreement as amended,
supplemented or





--------------------------------------------------------------------------------

30


otherwise modified from time to time, as permitted by Section 18.10. The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation”, unless the context otherwise requires or unless
otherwise specified. The word “or” shall not be exclusive. All references here
in to the “Distribution” and the “Distribution Date” shall be construed to refer
to an “Other Disposition” (as defined in the Separation Agreement) or the date
of an “Other Disposition”, as applicable.




[Remainder of page left intentionally blank]































































































--------------------------------------------------------------------------------

31




IN WITNESS WHEREOF, the Patties have caused this Agreement to be executed by
their duly authorized representatives.




                        
ASHLAND GLOBAL HOLDINGS INC.,
 
 
By
/s/ Peter J. Ganz
 
Name: Peter J. Ganz
 
Title: Senior Vice President, General
 
          Counsel, and Secretary
 
 



                        
VALVOLINE INC.,
 
 
By
/s/ Julie O'Daniel
 
Name: Julie O'Daniel
 
Title: General Counsel and Corporate
 
          Secretary
 
 

























































[Signature Page to Employee Matters Agreement]



